—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 10, 1999, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was employed as a seasonal union carpenter and applied for unemployment insurance benefits during the time in which he was unemployed. In the meantime, claimant formed his own business as a general contractor building custom homes. The record reveals that claimant wrote various checks on behalf of this business, met with clients and periodically received payments for his work. The Unemployment Insurance Appeal Board held that claimant was disqualified from receiving unemployment insurance benefits because he was not totally unemployed and made willful false statements in order to obtain benefits.
We note that the question of total unemployment is a factual issue for the Board to resolve (see, Matter of Deyneka [Commissioner of Labor], 272 AD2d 723). In our view, substantial evidence supports the Board’s finding that claimant was not totally unemployed (see, Matter of Kingsley-Agurkis [Commissioner of Labor], 273 AD2d 597), as well as the separate finding of willful misrepresentation (see, Matter of Martz [Commissioner of Labor], 273 AD2d 578).
Cardona, P. J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.